These three cases present for review certain rate making *Page 568 
orders of the Corporation Commission fixing rates for natural gas.
It was found necessary to remand the causes to the Corporation Commission for further hearings and findings, which further hearings have been conducted, and the Corporation Commission has filed herein its report of such hearings and its specific findings of fact.
The record of the hearings and the specific findings of fact demonstrate to a mathematical certainty that the original rate orders were erroneous, and that the revenue forecast on which the rate orders were based had no proper or justifiable basis or foundation, and definitely could not be borne out and supported by actualities.
While the final report of the Corporation Commission and findings of specific facts do not purport to be an express confession of error, the record conclusively discloses error and demonstrates the same to an absolute and definite certainty. The findings of fact are fully acquiesced in by both parties and their counsel.
Therefore, we conclude the record presents no possible basis for further controversy and clearly discloses the necessity for reversal of the original rate making orders. In view of these circumstances, we deem it wholly unnecessary to discuss the complicated details which resulted in the entry of the original orders.
The rate orders appealed from are reversed, and the Corporation Commission is directed to properly show such reversal of record.
WELCH, C. S., and OSBORN, GIBSON, HURST, DAVISON, and ARNOLD, JJ., concur. CORN, V. C. J., and RILEY, J., dissent. BAYLESS, J., absent.